Citation Nr: 0427328	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  00-17 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disability.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for left 
leg shortening.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran had active service from March 1977 to April 1980.  

By rating action dated in April 1997, the RO denied 
entitlement to service connection for a low back disability 
and for left leg shortening. The veteran was notified of the 
denial by correspondence dated in May 1997.  He filed a 
timely Notice of Disagreement with the RO's decision and a 
Statement of the Case (SOC) was issued in late May; however, 
the veteran did not perfect his appeal.  

In July 1999, the RO denied the veteran's claim to reopen a 
claim for entitlement to service connection for a low back 
disability and entitlement to service connection for left leg 
shortening.  Thereafter, the veteran appealed the issues to 
the Board.  

In May 2002, the veteran presented testimony at a 
videoconference Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.  

In August 2002, the Board undertook additional development 
with respect to the issues on appeal, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2)).  By correspondence 
dated in November 2002, the veteran and his representative 
were notified of the development as required by Rule of 
Practice 903 (67 Fed. Reg. 3,099, 3,105) (January 23, 2002) 
(codified at 38 C.F.R. § 20.903).  

Thereafter, in a January 2003 decision, the Board denied the 
veteran's claim to reopen a claim for entitlement to service 
connection for a low back disability and entitlement to 
service connection for left leg shortening.  He appealed the 
issues to the United States Court of Appeals for Veterans 
Claims (Court).  

In an August 2003 Order, the Court granted a Joint Motion to 
Vacate and Remand the Board's January 2003 decision.  By 
correspondence, dated in October 2003, the Board informed the 
veteran of the Court's Order.  For reasons discussed below, 
in February 2004, the Board remanded the case to the VA 
Appeals Management Center (AMC) for additional development.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claims and the VA has made 
reasonable efforts to develop such evidence.  

2.  In the RO's April 1997 decision, the veteran's claims for 
entitlement to service connection for a low back disability 
and entitlement to service connection for left leg shortening 
were denied; the veteran was notified of this decision and 
apprised of his appellate rights in May 1997; he filed a 
timely Notice of Disagreement with the decision and a 
Statement of the Case was issued; however, the veteran did 
not perfect an appeal and the April 1997 decision became 
final.  

3.  Evidence obtained and associated with the claims file 
since the RO's April 1997 final decision is new, in the sense 
that the evidence was not previously of record; however, the 
evidence is not material to the veteran's claims for 
entitlement to service connection for a low back disability 
and entitlement to service connection for left leg shortening 
since the evidence does not tend to prove that the 
disabilities are related to service.  


CONCLUSIONS OF LAW

1.  The RO's April 1997 decision denying the veteran's claim 
for entitlement to service connection for a low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 (2003).  

2.  The RO's April 1997 decision denying the veteran's claim 
for entitlement to service connection for left leg shortening 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.204, 20.302, 20.1103 (2003).  

3.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for a 
low back disability has not been submitted and the 
requirements to reopen the veteran's claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

4.  New and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
left leg shortening has not been submitted and the 
requirements to reopen the veteran's claim have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and the enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Recent decisions of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II) stand for the proposition 
that the plain language of [VCAA] requires that notice to a 
VA claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  38 U.S.C. §§ 5100, 5103(a).  

In this particular case, the rating decision of July 1999, 
from which this appeal stems, was issued prior to the veteran 
being fully and adequately informed of VCAA and VA's duty to 
assist.  The veteran filed a timely Notice of Disagreement in 
April 2000 and the RO sent the veteran a Statement of the 
Case in July 2000.  A Supplemental Statement of the Case was 
issued in February 2001 and again in April 2004.  By 
correspondence, dated in February 2004, the AMC adequately 
provided the veteran with information pertaining to VCAA and 
the duty to assist.  A development letter, dated in November 
2002, also provided the veteran with information pertaining 
to VA's duty to assist.  

The Board concludes that discussions contained in the July 
2000 Statement of the Case; the February 2001 Supplemental 
Statement of the Case; the November 2002 letter pertaining to 
the development of the veteran's case; the April 2004 
Supplemental Statement of the Case; and the February 2004 
correspondence pertaining to VCAA and VA's duty to assist 
have provided the veteran with sufficient information 
regarding the applicable regulations.  

Thus, the veteran has been provided notice of what VA was 
doing to develop his claims, notice of what he could do to 
help his claims, and notice of how his claims were still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Factual Background

In October 1996, the veteran submitted a claim for 
entitlement to service connection for a low back disability 
and entitlement to service connection for left leg 
shortening.  By rating decision dated in April 1997, the RO 
denied the veteran's claim for service connected benefits.  
In May 1997, the veteran was apprised of his right to appeal 
the decision and submitted a timely Notice of Disagreement.  
Thereafter the RO sent the veteran a Statement of the Case.  
The veteran did not perfect his appeal and the April 1997 
decision became final.  

In the April 1997 decision, the RO explained to the veteran 
that his claim was denied because although the evidence 
showed that the veteran had a current diagnosis for a low 
back disability and left leg shortness, the evidence did not 
show that his low back disability or left leg shortness was 
related to service.  

The evidence of record at the time of the RO's April 1997 
decision consisted of the veteran's service medical records, 
VA examination and private medical reports.  Service medical 
records were negative for complaints of, or treatment for, a 
low back disability or left leg shortening.  Private x-ray 
reports dated in March 1995 noted mild scoliosis of the 
thoracic spine and showed evidence of mild osteophyte at L-4 
vertebral body of the lumbar spine.  Private medical reports, 
dated in January 1995, showed that the veteran was seen for 
complaints of chronic back pain and left leg pain.  

On VA examination, dated in February 1997, the veteran was 
seen for complaints of lower back pain and complaints that 
his left leg was shorter than the right leg.  The diagnosis 
was lumbosacral strain syndrome and the examiner noted that 
it was unlikely that the disability was related to service.  
The second diagnosis indicated that the left leg was mildly 
shorter than the right leg.  

After the veteran received notice of the RO's April 1997 
decision, by correspondence dated in July 1997, the RO 
informed the veteran that it was necessary to submit 
additional evidence to substantiate his claim.  As of July 
1998, the veteran had not submitted any of the evidence 
identified in the RO's request.  

On VA examination, dated in December 1998, the veteran 
related that he suffered a leg injury when he was in the 
service.  He claimed to have been injured in his left leg 
while playing football.  The history of the injury was 
characterized as vague.  With respect to the veteran's back, 
he related that he had experienced back pain for many years, 
but he did not relate that the back pain resulted from an 
injury incurred in service.  The diagnosis was chronic 
lumbosacral strain.  

On physical examination of the veteran's left leg, there was 
no clinical evidence of any leg shortening and there was no 
obvious evidence of injury or deformity in the lower 
extremity.  The diagnosis stated that there was no clinical 
evidence of left leg shortening and both legs measured 36 1/4 
inches from the anterior supra-iliac spine to the medial 
malleolus.  

In June 1999, VA received a private medical report, in which 
it was shown that the veteran presented for complaints that 
the left leg was shorter than the other.  The examination 
resulted in a diagnosis that the left leg was shorter than 
the right.  

VA Radiology Diagnostic Report, dated in December 1999, 
revealed mild degenerative changes of the lumbar spine.  The 
x-ray report did not relate these changes to service or any 
incident therein.  

In January 2000, the veteran underwent VA examination at the 
VA Pittsburgh Healthcare System.  The diagnosis was chronic 
low back pain.  The examiner did not relate the chronic low 
back pain to service or any incident therein.

By correspondence dated in May 2000, the veteran maintained 
that his service in the Army only weakened his back and leg, 
which aggravated pain in his joints and his back disability.  
A similar statement submitted in May 2001, consisted of 
arguments that his service aggravated and worsened his 
conditions and that he did not notify anyone of his 
complaints.  

VA treatment records from the Pittsburgh Healthcare System 
showed that the veteran was receiving treatment for a low 
back disability and other health related conditions.  VA 
outpatient treatment record dated in May 2000 showed that the 
veteran received treatment for back pain, but that the 
etiology was unknown.  

The veteran presented testimony at a videoconference hearing, 
before the undersigned in May 2002.  The veteran testified 
that he was born with the left leg shorter than the right 
leg.  He also testified that he was in receipt of Social 
Security disability benefits.  

In November 2002, the VA requested records from the Social 
Security Administration (SSA).  SSA disability records 
revealed that the veteran was diagnosed with chronic back 
pain; however, the records did not indicate that his chronic 
back pain was related to service.  

In January 2003 the Board issued a denial of the veteran's 
claims for entitlement to service connection for a low back 
disability and left leg shortening.  As noted above, in an 
August 2003 Order, the Court vacated the Board's decision and 
remanded the decision to the Board.  By correspondence dated 
in October 2003, the Board informed the veteran of the 
Court's August 2003 Order and advised him that he could waive 
his right to have his case remanded to the RO for  further 
review by signing an enclosed waiver.  The Board advised him 
to submit additional evidence in support of his claims.  The 
veteran did not submit a waiver and in a February 2004 
decision, the Board remanded the case to the AMC to provide 
the veteran with further notification and assistance.  

By correspondence dated in February 2004, the AMC informed 
the veteran of what was necessary to reopen his claims for 
entitlement to service connection for a low back disability 
and entitlement to service connection for left leg 
shortening.  The veteran has not submitted any of the 
evidence identified in the RO's correspondence or any other 
additional evidence necessary to substantiate the claims on 
appeal.  

New and Material Evidence

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  

It should also be noted that the regulation pertaining to the 
definition of new and material evidence has been amended.  
(See 38 C.F.R. § 3.156(a)).  The amendments to 38 C.F.R. 
§§ 3.156(a), 3.159(c) and 3.159(c)(4)(iii) apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  Since the veteran's claim to reopen was filed 
prior to that date, in June 1999, the current appeal 
pertaining to entitlement to service connection for a low 
back disability and entitlement to service connection for 
left leg shortening will be decided under the old version of 
38 C.F.R. § 3.156(a), as is outlined below.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously reviewed is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  In addition, for the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There is no requirement, however, that in order to 
reopen a claim, that the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of 38 C.F.R. § 3.156(a), 
including comments by the Secretary submitted at the time the 
regulation was proposed, concluded that the definition 
emphasized the importance of a complete record rather than a 
showing that the evidence would warrant a revision of a 
previous decision.  Id. at 1363.  

The provisions of 38 U.S.C.A. §  5108 require a review of all 
evidence submitted by a veteran since the previously 
disallowed claim in order to determine whether a claim must 
be reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1993).  

In July 1999, the RO determined that the veteran had not 
submitted new evidence to reopen a claim for entitlement to 
service connection for a low back disability and left leg 
shortening.  The veteran appealed the claims to the Board.  
The Board, in the first instance, must rule on the matter of 
reopening the claims.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 
1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board's decision is favorable to 
the veteran, the claims must be reopened and decided on the 
merits.  See Glynn v. Brown, 6 Vet. App. 523, 528-29, 1994).  

Analysis

Upon review of all of the evidence associated with the claims 
file, prior to the RO's April 1997 final decision, and 
thereafter, the Board concludes that the private medical 
reports, statements and arguments; VA examinations and VA 
outpatient treatment records; and Social Security 
Administration (SSA) records, submitted subsequent to the 
April 1997 final decision, are insufficient to reopen the 
veteran's claims for entitlement to service connected 
benefits.  

Evidence submitted prior to the RO's April 1997 final 
decision showed complaints of chronic back pain and 
complaints that the veteran's left leg was shorter than the 
right leg.  The medical evidence of record did in fact reveal 
that the veteran had been diagnosed with chronic lumbosacral 
strain and there was a finding, on VA examination, that the 
veteran's left leg was mildly shorter than the right leg.  
However, the evidence of record did not show any relationship 
of either disability to service.  

In the Board's opinion, the evidence submitted subsequent to 
the April 1997 final decision simply confirmed or reiterated 
the previous findings, that is, that the veteran has a low 
back disability and the his left leg is shorter than the 
right leg.  

Regarding the evidence relating to left leg shortness, the 
veteran testified in September 2002 that he was born with his 
left leg shorter than the right leg.  The veteran's 
contentions, stated in May 2000 correspondence, were that his 
service aggravated the pain in his joints and made his leg 
condition worse.  The Board concludes that this evidence is 
new, in the sense that it was not previously of record; 
however, it is not material to the claim since it does not 
tend to prove that the veteran suffered some injury in 
service, which would have caused a leg length inequality or 
resulted in aggravation of any preexisting left leg 
shortness.  

The Board further concludes that the evidence submitted in 
support of the veteran's claim to reopen a claim for 
entitlement to service connection for a low back disability 
is new, again in the sense that it was not previously of 
record; however, the evidence is not material to the claim.  
In order to characterize the evidence of record as material 
to the claim, the evidence would have to tend to show that 
the current low back disability is related to service.  The 
veteran has submitted nothing whatsoever that would tend to 
link the current low back disability to service.  

Therefore, the Board concludes that the evidence submitted 
subsequent to the April 1997 decision is new in the sense 
that the evidence was not previously of record; however, the 
evidence is not material to the issues of service connection 
for a low back disability or for left leg shortening since 
the evidence does not tend to show a nexus or link between 
the disabilities and service.  

Summary

The Board finds that the newly submitted evidence, in 
combination with other medical evidence now of record, does 
not meet the regulatory standard of evidence "which by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim."  See 38 C.F.R. 
§ 3.156(a).  

Having determined that new and material evidence has not been 
added to the record, the analysis must end and the veteran's 
claims for entitlement to service connection for a low back 
disability and entitlement to service connection for left leg 
shortening is not reopened.  See Anglin v. West, 203 F.3d 
1343, 1347 (2000);  Vargas-Gonzalez v. West, 12 Vet. App. 
321, 327 (1999); Smith v. West, 12 Vet App. 312, 315 (1999); 
38 C.F.R. § 3.156(a).  




ORDER

In the absence of new and material evidence, the petition to 
reopen the claim for entitlement to service connection for a 
low back disability is denied.  

In the absence of new and material evidence, the petition to 
reopen the claim for entitlement to service connection for 
left leg shortening is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



